In a medical malpractice action, plaintiffs appeal from an *556order of the Supreme Court, Kings County, dated February 6, 1979, which (1) granted defendants’ motion for leave to renew and (2) upon renewal, vacated a prior order striking defendants’ answer and directing an inquest, upon condition, inter alia, that the defendants produce the two named physician-witnesses for an examination before trial. Order modified, by adding thereto a provision conditioning the relief to be afforded thereunder upon the further requirement that defendants stipulate, in writing, that the depositions to be taken in accordance with the order may be utilized at trial in the same manner and with the same effect as though the two doctors had remained in the defendants’ employ (see CPLR 3117, subd [a], par 2). As so modified, order affirmed, with $50 costs and disbursements to plaintiffs. Defendants’ time to execute the stipulation is extended until 10 days after the service upon them of a copy of the order to be made hereon, together with notice of entry thereof. Under the circumstances of the instant case, we believe that the above modification, suggested by the defendants, will alleviate whatever prejudice may have inured to the plaintiffs under the original order. We have considered the remaining contentions and find them to be without merit. Gulotta, J. P., Cohalan, Martuscello and Gibbons, JJ., concur.